      Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 1 of 11


UNITED STATES DISTRICT COURT
                                                                         ORIGINAL
SOUTHERN DISTRICT OF NEW YORK
                                        -    -    X


UNITED STATES OF AMERICA
                                                                SUPERSEDING
             -v.-                                               INDICTMENT

RICHARD GAFFEY,                                                 S8 18 Cr. 693 (RMB)
   a/k/a "Dick Gaffey,"

                     Defendant.
                                    -   -    -    X


                                    COUNT ONE
                                   (Conspiracy)

             The Grand Jury charges:

             1.      From at least in or about 2000 through in or about

2018, in the Southern District of New York and elsewhere, RICHARD

GAFFEY,   a/k/a "Dick Gaffey," the defendant,                   together with others

known and unknown, willfully and knowingly did combine, conspire,

confederate, and agree together and with each other to defraud the

United States and an agency thereof, to wit, the Internal Revenue

Service ("IRS"), and to commit offenses against the United States,

to wit, violations of Title 26, United States Code, Section 7201.

             2.      It was a part and an object of the conspiracy that

RICHARD GAFFEY, a/k/a "Dick Gaffey," the defendant, together with

others known and unknown,          willfully and knowingly would and did

defraud the United States and the IRS for the purpose of impeding,

impairing,        obstructing,    and   def eating        the   lawful   governmental

functions     of      the   IRS    in       the       ascertainment,     computation,
         Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 2 of 11


assessment,        and    collection of     revenue,           to wit,       federal    income

taxes.

              3.     It     was   further       a       part   and    an     object    of    the

conspiracy         that    RICHARD    GAFFEY,            a/k/a       "Dick    Gaffey,"       the

defendant, together with others known and unknown, willfully and

knowingly would and did attempt to evade and defeat a substantial

part of the         income tax due and owing to the United States of

America by United States persons, in violation of Title 26, United

States Code, Section 7201.

                                     Overt Acts

              4.     In furtherance of the conspiracy and to effect the

illegal objects thereof, RICHARD GAFFEY, a/k/a "Dick Gaffey," the

defendant,     and others known and unknown, committed the following

overt acts, among others, in the Southern District of New York and

elsewhere:

                     a.      On or about November 7, 2008, a United States

taxpayer ("Client-1") met with GAFFEY at a train station in Boston,

Massachusetts,        to discuss Client-1' s               desire to move funds             that

Client-1 held in an undisclosed offshore bank account into the

United States,           during which meeting GAF'FEY advised Client-1 on

ways to bring Client-1' s offshore money into the United States

without disclosing the offshore bank account to the IRS, including

by "selling" a real or made-up company.

                     b.      In or about February 2009, Client-1 traveled


                                            2       .
        Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 3 of 11


to Panama from New York, New York, to meet with a co-conspirator

not named as a defendant herein ("CC-1"), during which time CC-1

provided Client-1 with follow-up questions to ask GAFFEY so as to

facilitate Client-l's continued concealment of Client-l's offshore

account by creating a fi·cti tious company sale.

                     c.    In   or    about    M9y   2009,      GAFFEY   spoke    by

telephone with Client-1, who was living in New York, New York, and

advised Client-1 as to how to create a fictitious company sale to

facilitate     the    covert repatriation of         approximately $3 million

dollars to the United States.

                     d.    On   or   about    September   14,    2007,   a   United

States taxpayer ("Client-2") and CC-1 signed a document containing

governing regulations for a legal entity named the Revack Holdings

Foundation, chartered in Panama. This•document identified Client-

2 as    the   founder     and first beneficiary of the Revack Holdings

Foundation, making clear that he was the beneficial owner.                       The

Revack Holdings Foundation owned certain offshore entities                       (the

"Revack Entities"), and Client-2 held assets and made investments

through the Revack Entities rather than in his own name, to conceal

his    ownership of those assets         and    investments,      and the    income

generated by those assets and investments, from the IRS.

                     e.    On or about June 5, 2007, CC-1 wrote an email

to GAFFEY regarding a particular Revack Entity, EMJO Investments

Limited ("EMJO"), in which CC-1 stated, in substance and in part,


                                         3
        Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 4 of 11


that the passport of Client-2,                    should not be provided to U.S.

companies because "we cannot make a link between                         [Client-2]    and

[EMJO] inside the USA."

                     f.      In or about September 2014, Client-2, with the

assistance of GAFFEY,          filed with the United States Department of

the     Treasury     Amended    Reports       of        Foreign   Bank   and    Financial

Accounts,      FinCEN Report 114        ("FBARs")         that were materially false

and incomplete,           in that   they falsely           stated that Client-2 had

signature authority,          but no financial interest in,               certain bank

accounts at a Swiss bank (the "Swiss Bank"), including an account

held in the name of EMJO            (the "Swiss Bank EMJO Account")               and an

account owned in the name of the Revack Holdings Foundation (the

"Swiss    Bank Revack Account"),              and omitted other offshore              bank

accounts at      a bank in Panama             (the "Panamanian Bank")           in which

Client-2 held a financial interest.

                     g.      In or about          February 2016,     GAFFEY and CC-1

helped Client-2 open an account for EMJO at a bank in New York,

New York, including by sending emails to bankers in New York, New

York,    and   did    not    disclose    to       the    bank Client-2' s      beneficial

ownership of EMJO.

                     h.      On or about May 19, 2016, during an interview

conducted by representatives of the Department of Justice ("DOJ"),

including law enforcement agents from New York, New York, Client-

2 falsely      stated,      in substance and in part,               that he had only


                                              4
       Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 5 of 11


signature authority over the Swiss Bank EMJO Account and that the

Revack    Entities        were   beneficially         owned by   Client-2' s      elderly

mother (the "Mother").

                     i.      In or about July 2009, GAFFEY sent an email to

CC-1   and    another      person   regarding         funds   that   a   United    States

taxpayer ("Client-3") had received as income.                    In his email, GAFFEY

stated that the funds should be transferred through a Panamanian

bank account and then sent to Client-3 in the United States to

falsely indicate that the funds were a gift from the Mother to

Client-3 rather than income earned by Client-3.

               (Title 18, United States Code, Section 371.)

                                      COUNT TWO
                                    (Wire Fraud)

             The Grand Jury further charges:

             5.      From at least in or about 2000 through in or about

2018, in the Southern District of New York and elsewhere, RICHARD

GAFFEY,      a/k/a    "Dick      Gaffey,"       the     defendant,       willfully   and

knowingly,     having devised and intending to devise a scheme and

artifice to defraud, and for obtaining money and property by means

of false and fraudulent pretenses, representations, and promises,

did transmit and cause to be transmitted by means of wire, radio,

and television communication in interstate and foreign commerce,

writings, signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice, to wit, GAFFEY participated in



                                            5
       Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 6 of 11


a fraudulent scheme to help United States taxpayers conceal assets

and investments,          and the    income generated by those             assets   and

investments, from the IRS, and GAFFEY transmitted and caused to be

transmitted interstate         and    foreign wires,        including emails        and

bank wires, for the purpose of executing this fraudulent scheme.

        (Title 18, United States Code, Sections 1343 and 2.)

                                   COUNT THREE
                          (Money Laundering Conspiracy}

            The Grand Jury further charges:

            6.      From at least in or about May 2007 through in or

about 2018,       in the Southern District of New York and elsewhere,

RICHARD GAFFEY,       a/k/a "Dick Gaffey," the defendant,                  and others

known and unknown,         knowingly did combine,          conspire,    confederate,

and agree together and with each other to commit money laundering,

in    violation      of     Title    18,       United     States     Code,     Section

1956(a) (2) (A)

            7.      It was a part and object of the conspiracy that

RICHARD GAFFEY,       a/k/a "Dick Gaffey," the defendant,                  and others

known and unknown, in an offense involving and affecting interstate

and   foreign     commerce,    would    and     did     transport,     transmit,    and

transfer,     and    attempt    to    transport,        transmit,    and     transfer,

monetary instruments and funds from a place in the United States

to or through a place outside the United States, and to a place in

the United States          from and through a           place outside the United




                                           6
          Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 7 of 11


States, with the intent to promote the carrying on of specified

unlawful activity, to wit, the wire fraud scheme alleged in Count

Two of this Indictment,         in violation of Title 18,        United States

Code, Section 1956 (a) (2) (A).

             (Title 18, United States Code, Section 1956(h) .)

                        COUNTS FOUR THROUGH SEVEN
                      (Willful Failure to File an FBAR)

              The Grand Jury further charges:

              8.    On or about the filing due dates listed below, in

the Southern District of New York and elsewhere, RICHARD GAFFEY,

a/k/a ~Dick Gaffey," the defendant,              did knowingly and willfully

fail to file,       and aid and abet Client-2's failure to file,             with

the United States Department of the Treasury an FBAR disclosing

that Client-2 had a financial interest in, and signature and other

authority over, a bank, securities, and other financial account in

a   foreign country,      to wit,    foreign bank,     securities,    and other

financial accounts at the Panamanian Bank and the Swiss Bank, which

had an aggregate value of more than $10,000 during each of the

years listed below:
                                 '           '


    Count   ·Calendar :Year   Due Dat.e .t.o File    FBAR            :Ban~
      4            2012              June 30, 2013          The Panamanian Bank
                                                              The Swiss Bank

      5            2013              June 30, 2014          The Panamanian Bank
                                                              The Swiss Bank




                                         7
"i
               Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 8 of 11


       i
                                                                                  .
                                                                                                        'C




      .Count      Calen,dar ~ear      Due Date.to File FBAR                           Bank.'
           6              2014            June 30, 2015                  The Panamanian Bank

           7              2015            June 30, 2016                  The Panamanian Bank

         (Title 31, United States Code, Sections 5314 and 5322(a);
                   Titie 31, Code of Federal Regulations,
       Sections 1010.350, 1010.306(c, d), and 1010.840(b); Title 18,
                       United States Code, Section 2.)

                                          COUNT EIGHT
                                  (Aggravated Identity Theft)

                   The Grand Jury_further charges:

                    9.     From at least in or about 2007 through in or about

     2018, in the Southern District of New York and elsewhere, RICHARD

     GAFFEY,      a/k/a     "Dick     Gaffey,"         the     defendant,       knowingly        did

     transfer, possess,           and use, without lawful authority, a means of

     identification of           another person,         during       and in relation          to   a

     felony      violation       enumerated   in       Title    18,    United    States        Code,

     Section 1028A(c), to wit, GAFFEY transferred, possessed, and used

     the name, date of birth, government passport number, address, and

     other means of identification of the Mother during and in relation

     to the wire fraud offense charged in Count Two of this Indictment.

                (Title 18, United States Code, Sections 1028A(a) (l)',
                                  1028A(b), and 2.)

                          FORFEITURE ALLEGATION AS TO COUNT TWO

                    10.    As a    result of committing the wire fraud offense

     alleged in Count Two of this                Indictment,          RICHARD GAFFEY,          a/k/a

     "Dick Gaffey," the defendant, shall forfeit to the United States,


                                                   8
•         Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 9 of 11


    pursuant to Title 18,            United States Code,                   Section 981 (a) (1) (C),

    and Title 28, United States Code, Section 2461, all property, real

    and   personal,      which      constitutes               or    is   derived     from     proceeds

    traceable to the commission of the offense alleged in Count Two,

    including but not             limited to         a       sum of money        in United States

    currency    representing         the    amount            of proceeds        traceable      to   the

    commission of said offense.

                       FORFEITURE ALLEGATION AS TO COUNT THREE

                 11.     As   a    result       of       committing        the   money       laundering

    conspiracy offense            alleged    in      Count         Three    of   this    Indictment,

    RICHARD GAFFEY, a/k/a "Dick Gaffey," the defendant, shall forfeit

    to the United States, pursuant to Title 18, United States Code,

    Section 982 (a) (1),          all property,              real and personal,          involved in

    the offense alleged in Count Three, or any property traceable to

    such property,        including but not limited to a                         sum of money in

    United     States     currency         representing              the    amount      of    property

    involved in said offense.

                                  Substitute Asset Provision

                 12.     If any of the property described above as being

    subject    to     forfeiture,     as    a    result            of any act      or omission of

    RICHARD GAFFEY, a/k/a "Dick Gaffey," the defendant,

                 a.      cannot be located upon the exercise of due
                         diligence;

                 b.      has been transferred or sold to, or deposited
                         with, a third party;


                                                         9
      Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 10 of 11




              c.   has been placed beyond the jurisdiction of the
                   court;

              d.   has been substantially diminished in value; or

              e.   has been commingled with other property which
                   cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 18, United

States Code, Section 982(b); Title 21, United States Code, Section

853 (p);    and Title 28,   United States Code,    Section 2461 to seek

forfeiture of any other property of the defendant up to the value

of the forfeitable property described above.

           (Title 18, United States Code, Sections 981 and 982;
                Title 21, United States Code, Section 853;
               Title 28, United States Code, Section 2461.)




                                                     es Attorney




                                         DEBORAH CONNOR
                                         Chief, Money Laundering and
                                         Asset Recovery Section
                                         Criminal Division




                                    10
Case 1:18-cr-00693-RMB Document 191 Filed 02/11/20 Page 11 of 11




                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK



                 UNITED STATES OF AMERICA

                                -v.-

                      RICHARD GAFFEY,
                    a/k/a "Dick Gaffey,"

                          Defendant.



                          INDICTMENT

                    S8 18 Cr. 693 (RMB)

       (18 U.S.C. §§ 371, 1028A, 1343, 1956(h), 2;
               31 U.S.C. §§ 5314, 5322(a))


                              GEOFFREY S. BERMAN
                              United States Attorney.


                              DEBORAH CONNOR
                              Chief, Money Laundering and
                              Asset Recovery Section
                              Criminal Division.


               ~ - A TRUE BILL

                      ~rson.

                      ,~~t         11:>,t,z.., -S.,.r~)c-o'""E:n..J-Y {,,s-.if~S81::>,~~
                          -Z---\ \-1.;::>'Z-P   \V\~-   L---Gi\~'33 vµd-
